Russell, J.
1. That the trial judge, after instructing the jury that it was the duty of the plaintiff to use ordinary care to avoid the consequences of the defendant’s negligence, if they found the defendant was negligent, used the expression “due care,” in submitting this question of fact to the jury, is not such an error as requires the grant of a new trial.
2. The continued use of a depot or platform by a railroad company, for the convenience of passengers in entering or leaving its trains, imposes upon the railroad company, regardless of the origin or ownership of the depot or platform, the duty of maintaining it in such condition as to insure the safety of passengers; and, for injuries resulting from failure to use due care in this respect, the railroad company will be liable for damages.
3. The evidence authorized the verdict.

Judgment affirmed.